Case 3:11-cv-05479-PGS-LHG Document 585 Filed 04/10/19 Page 1 of 2 Page|D: 10891

UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF NEW JERSEY

 

ln I‘€ EFFEXOR XR A_NTITRUST
LITIGATION
Master Docket No.
This Document Relates To: 3:11'cv'05479 (PGS/LHG)
All CASES

 

 

 

 

SECOND AMENDED SCHEDULING ORDER
It is hereby GRDERED that the Amended Scheduling Order previously

entered at ECF #548 Will be amended as follows:

 

EVENT CURRENT AMENDED

 

Fact discovery closes April 22, 2019 September 27, 2019

 

Plaintiffs serve all opening expert

June 4, 2019 November 8, 2019
reports

 

Defendants serve all opposition

expert reports August 2’ 2019 Janual`y 29, 2020

 

Plaintiffs serve all rebuttal expert

September 20, 2019 March 18, 2020
reports

 

Plaintiffs file motions for class

Certmcation September 27, 2019 l\/Iarch 25, 2020

 

Deadline for deposing class cert

experts>z< October 4, 2019 April 1, 2020

 

All Daubert motions filed on class

Cert experts October 11, 2019 April 8, 2020

 

Close of expert discovery November l, 2019 Apri129, 2020

 

 

 

 

 

Case 3:11-cv-O5479-PGS-LHG Document 585 Filed 04/10/19 Page 2 of 2 Page|D: 10892

 

EVENT CURRENT AMENDED

 

Defendants file class cert opposition

briefs November 8, 2019 May 6, 2020

 

All Daubert class certification

 

Plaintiffs file class certification December 205 2019 June 17a 2020

 

 

 

reply briefs

Daubert class cert replies filed January 7, 2020 July 8, 2020
Class cert hearing TBD TBD
Deadline for filing Rule 56 motions January 24, 2020 July 29, 2020

 

Deadline for filing opposition to

Rule 56 motions March 13, 2020 Septeinber 23, 2020

 

 

 

 

 

 

 

Deadline for filing Rule 56 replies April 10, 2020 October 21, 2020
Rule 56 hearing TBD TBD

Trial Date (Proposed by plaintiffs; March 22, 2021
Defendants believe no trial date TBD or

should be scheduled at this time) TBD

 

Daied: §f§§e [0 , 2019

      

 

W/ i, , /
Héiiorablj`l:ois an, U.S.l\/I.J.

